DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al (US 2015/0272569), hereinafter Leimbach.

Regarding claim 8, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); and 
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
Detect a position of the clamping member (Fig. 50, item 2226) drivable by the motor between a first position (First position is before the staples are deployed) and a second position (Second position is after staples are deployed, cartridge is empty and the clamping member has returned to the starting position), wherein the clamping member is configured to: 
Transition an end effector (Fig. 1, item 300) to a closed position as the clamping member moves along a firing stroke from the first position to the second position; and 
Deploy a plurality of staples (Fig. 1, item 304) from a cartridge (Fig. 1, item 302) positioned in the end effector (Para. 0181, drive member fires a plurality of staples) after the end effector is in the closed position as the clamping member moves to the second position (Para. 0285);  -3-Application Serial No. 15,843,689 Response dated November 12, 2019 Response to Official Action of September 13, 2019 
Wherein the control circuit is further configured to: 
	Retrieve a plurality of pre-defined position ranges in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290);
Determine that the position detected by the position sensor corresponds to a pre-defined position range in the firing stroke (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Detect a current drawn by the motor (Para. 0300) beyond a pre-determined current threshold (Para. 0300);
Cross-reference the current by the motor with the position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Control the motor to change a speed (Para. 0300) at which the clamping member is driven (Para. 0300) when the current is greater than or equal to the pre-determined current threshold (Para. 0300) within the pre-defined position range (Para. 0293-0300).

Regarding claim 9, Leimbach discloses the surgical instrument wherein the clamping member is configured to deploy staples from a staple cartridge positioned within the end effector and the pre-defined position corresponds to a position (Para. 0285, one of the pre-defined positions is when the staples have been fired) of the clamping member wherein the staples have been fully deployed from the staple cartridge (Para. 0300).  

Regarding claim 10, Leimbach discloses the surgical instrument wherein a pre-defined position corresponds to a position (Para. 0285, one of the pre-defined positions is when the sled has advanced through the cartridge, which means the end effector is closed) of the clamping member wherein the end effector is in the closed position (Para. 0300).  

Regarding claim 11, Leimbach discloses the surgical instrument wherein the defined position corresponds to an increase in the current drawn by the motor above a threshold (Para. 0298).  

Regarding claim 12, Leimbach discloses the surgical instrument wherein the control circuit is configured to detect whether a value of the current drawn by the motor exceeds the threshold (Para. 0298-0300).  

Regarding claim 13, Leimbach discloses the surgical instrument wherein the control circuit is configured to detect whether a rate of change of the current drawn by the motor exceeds the threshold (Para. 0298-0300).  

Regarding claim 14, Leimbach discloses the surgical instrument wherein the control circuit is configured to control the motor to decrease the speed at which the clamping member is driven (Para. 0300).

Regarding claim 15, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); and 
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
	Cause the motor to motivate the clamping member (Para. 0296) to effect a motion at the end effector as the clamping member moves along a predetermined range of positions (Para. 0296);
	Retrieve a plurality of pre-defined position ranges in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290);
Detect a position of the clamping member (Fig. 50, item 2226) and compare the position to the plurality of predetermined position ranges (Para. 0127, sensors determine where along the firing stroke the firing member is) as the clamping member moves to effect the motion at the end effector (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Detect a current drawn by the motor (Para. 0300) beyond a pre-determined current threshold (Para. 0300) as the clamping member moves to effect the motion at the end effector; and
Cross-reference the current by the motor with the position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Wherein detecting that the current is greater than or equal to the predetermined current threshold (Para. 0300) at a predetermined position range causes the control circuit to control the motor to change a speed at which the clamping member is driven (Para. 0300).

Regarding claim 16, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); and 
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
Cause the motor to motivate the clamping member (Para. 0296) to effect a motion at the end effector as the clamping member moves along a predetermined range of positions (Para. 0296);
Retrieve a plurality of pre-defined position ranges in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290);
Detect a position of the clamping member (Fig. 50, item 2226) and compare the position to the plurality of predetermined position ranges (Para. 0127, sensors determine where along the firing stroke the firing member is) as the clamping member moves to effect the motion at the end effector (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
(Para. 0300) beyond a pre-determined current threshold (Para. 0300) as the clamping member moves to effect the motion at the end effector; and
Cross-reference the current by the motor with the position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Control the motor to change a speed at which the clamping member is driven (Para. 0300) in the event that the current is greater than or equal to the predetermined current threshold (Para. 0300) at a predetermined position range (Para. 0293-0300).

	Regarding claim 17, Leimbach discloses the surgical instrument wherein the control circuit is further configured to: retrieve a speed change for the clamping member from the memory for a pre-defined position (Para. 0230) (Para. 0294, current is monitored at pre-defined positions and the speed is changed based on the pre-defined velocity profile).

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Leimbach does not disclose the features of claim 8, 15, and 16 in view of the amendments (see page 6 of Applicant’s arguments), Examiner disagrees.  Leimbach discloses all of the claimed features of claims 8-17, including the amendments submitted 07/13/2021.  See above 35 U.S.C. 102 rejection of claims 8-17 for details.  Therefore the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731